DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “matching elements arranged to position” in claim 1, which includes a pin rotationally corresponding with a notch or slot.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A sprayer to be mounted on a robot, the sprayer comprising: 
an air guide, the air guide being an air skirt, 
- a fixed member of the sprayer, the fixed member being a turbine stator, 
- at least one magnet mounted on a first component from among the air guide and the fixed member, and 
- at least one ferromagnetic part made from a ferromagnetic material, which is intended to cooperate with the at least one magnet and which is mounted on or defined by the other component from among the air guide and the fixed member, wherein 
the air guide is fastened to the fixed member by the at least one magnet and the at least one ferromagnetic part, 
the at least one magnet and the at least one ferromagnetic part generate a magnetic attraction force between the at least one magnet and the at least one ferromagnetic part between 10 kN and 200 kN, 
the fixed member is traversed by independent circuits and complementary independent circuits, complementary to the independent circuits traversing the fixed member, that are arranged through the air guide, the independent circuits including at least one compressed air circuit between the turbine stator and the air skirt, and 
the air guide and the fixed member are provided with matching elements arranged to position the fixed member with respect to the air guide in a predefined angular position, the predefined angular position being configured to connect the independent circuits of the fixed member and the complementary independent circuits of the air guide.

2. (Currently Amended) The sprayer according to claim 1, 

3. (Currently Amended)) The sprayer according to claim 2, wherein the at least one magnet is received in a recess defined in a shoulder of the turbine stator, while each ferromagnetic part is received in a recess of the air guide, this recess being defined in a complementary shoulder of the air guide.

4. (Currently Amended) The sprayer according to claim 1, 

5. (Currently Amended) The sprayer according to claim 4, wherein the at least one magnet is received in a recess defined in a shoulder of the air guide, while each ferromagnetic part is received in a recess of the turbine stator defined in a complementary shoulder of the turbine stator.

6. (Currently Amended) The sprayer according to claim 1, 

19. (Currently Amended) The sprayer according to claim 1, wherein the air guide is automatically orientable relative to the fixed member in the predefined angular position.

20. (Currently Amended) The sprayer according to claim 19, wherein the sprayer comprises at least one pin and at least one corresponding notch or slot to receive the at least one pin for orienting the air guide.

21. (Currently Amended) The sprayer according to claim 20, wherein each notch or each slot is configured so that the air guide can rotate around a central axis relative to the fixed member when the at least one pin is moved in the at least one corresponding notch or slot.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to inventions non-elected without traverse.  Accordingly, claims 14-18 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations “the air guide being an air skirt [. . . .] the fixed member being a turbine stator [. . . .] the air guide is fastened to the fixed member by the at least one magnet and the at least one ferromagnetic part [. . . .] the independent circuits including at least one compressed air circuit between the turbine stator and the air skirt [. . . .] the air guide and the fixed member are provided with matching elements arranged to position the fixed member with respect to the fixed guide in a predefined angular position, the predefined angular position being configured to connect the independent circuits of the fixed member and the complementary independent circuits of the air guide” is not anticipated or made obvious by the prior art.
‘561 puts forth a device that includes attached components of a sprayer, but fails to put forth the components being an air skirt and stator, or the attachment including matching elements or magnets. ‘299 puts forth a device attached by magnets, but fails to disclose the components being an air skirt and stator or the device including matching elements that provide for an angular relationship to connect complementary circuits. ‘204 puts forth a device that includes a connection between a notch and pin, but fails to disclose the connection forming a relationship between complementary circuits or an air skirt and stator. ‘892 and ‘378 each put forth devices that include a magnetic connection, but fail to disclose the matching elements that provide for an angular relationship to connect complementary circuits. Examiner finds no teaching suggestion or motivation beyond hindsight reasoning to combine or modify the prior art to arrive at the current invention. The current invention, as arranged, provides the benefit of a secure connection that maintains a predefined angular relationship between the air skirt and stator, and avoids the introduction of coating residue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752